Order entered August 20, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00227-CV

                              STEWART HUNTER, Appellant

                                               V.

              THOMAS GUERCIO AND SHELDON ROBINSON, Appellees

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-02165-2012

                                           ORDER
       Before the Court is appellees’ August 17, 2018 joint unopposed motion to extend time to

file brief. We GRANT the motion and ORDER the brief be filed no later than September 10,

2018. We caution appellees that further extension requests will be disfavored.


                                                     /s/   DAVID EVANS
                                                           JUSTICE